Board of Tax Appeals, No. 2014-1340. This cause is pending before the court as an appeal from the Board of Tax Appeals.
It is ordered by the court, sua sponte, that the briefing in this ease is stayed.
It is further ordered, sua sponte, that appellant show cause within 20 days as to why the appeal should not be dismissed for lack of jurisdiction. Appellant shall file evidence, by affidavit or otherwise, that the notice of appeal was timely filed with the Board of Tax Appeals. Appellee may file a response to appellant’s evidence within ten days of the filing of appellant’s evidence.